                        Case 1:20-cv-00161-NONE-SAB Document 41 Filed 11/04/20 Page 1 of 9


                            Viktoria Desiree Mercado
                        1
                            1625 Richland Avenue #24
                        2   Ceres, CA 95307
                            Email: mercadoviktoria@gmail.com
                        3   Pro Per
                        4
                            Alison Berry Wilkinson (SBN 135890)
                        5   Berry Wilkinson Law Group
                        6   165 North Redwood Drive, Suite 206
                            San Rafael, CA 94903
                        7   Telephone: 415.259.6638
                            Facsimile: 877.259.3762
                        8
                            Email: alison@berrywilkinson.com
                        9   Attorneys for Defendant DAMIAN SPARKS
                    10      Forrest W. Hansen, SBN 235432
                    11      Merced County Counsel
                            Roger S. Matzkind, SBN 77331
                    12      Chief Civil Litigator
                    13      Janine L. Highiet, SBN 254405
                            Deputy County Counsel
                    14      2222 M Street, Room 309
                            Merced, CA 95340
                    15
                            Tel: (209) 385-7564
                    16      Fax: (209) 726-1337
                            Email: roger.matzkind@countyofmerced.com; Janine.highiet-
                    17      ivicevic@countyofmerced.com
                    18      Attorneys for Defendants County of Merced, Merced County Sheriff’s Office (a
                            department of the County of Merced), Vernon H. Warnke, Joseph Royel, Julio
                    19      Ibarra Perez, Nasir Wali
                    20
                                                       In the United States District Court
                    21
                                          For the Eastern District of California, Fresno Division
                    22
                    23      Miguel Rodriguez Cortez and Desiree           Case No. 1:20-cv-161-LJO-SAB
                            Mercado,
                    24                                                    Joint Scheduling Report
                    25                   Plaintiffs,
                                                                          Date: November 12, 2020
                    26            v.                                      Time: 9:00 a.m.
                                                                          Courtroom: 9
                    27
                            County of Merced, et al.,
                    28
                                         Defendants.
Merced County Counsel
2222 M Street
Merced, CA 95340
(209) 385-7564                                                         1
                                                              Joint Scheduling Report
                        Case 1:20-cv-00161-NONE-SAB Document 41 Filed 11/04/20 Page 2 of 9



                        1          The following is the Joint Scheduling Report of Plaintiff, Desiree Mercado
                        2   and Defendants, County of Merced, Merced County Sheriff’s Office, Vernon
                        3   Warnke, Joseph Royel, Julio Ibarra Perez, Nasir Wali, and Damian Sparks
                        4   1.     Summary of Factual and Legal Contentions
                        5          A.     Plaintiff Mercado contends: I find the defendants liable because the car
                        6   was shot at even on my side, when they knew I was inside the vehicle and I wasn’t a threat at
                        7   all. I didn’t know they were doing a gang task enforcement, I didn’t know how connected he
                        8   meaning Miguel was to the things he was being accused of since then I have cut off contact
                        9   with him and basically everyone in the case I have a daughter I care for full time. So this case
                    10      wasn’t my big concern I just wanted my phone back because they had pictures of my
                    11      daughter as a baby. Mr Merin said he was going to try to get my things back but then due to
                    12      me not having nothing to communicate with, he resigned as my attorney as of right now. I
                    13      understand the cops point of view I’ve read reports and I see Miguel was a bad person in their
                    14      eyes, which is why I no longer involve my self around him or his family any longer. I
                    15      honestly just wanted my phone back with my daughters pictures since then I have got a new
                    16      phone I have tried to contact Mark with then he told me he was no longer my attorney and
                    17      from there I kind of left everything alone because idk what to do next . Or even the status of
                    18      the case.
                    19             B.     Defendants contend: There were no violations of law, no excessive
                    20      force, and the individual deputies are protected by qualified immunity. There is
                    21      no Monell violation.
                    22             This action arises from the lawful stop, pursuit, and arrest of Mr. Cortez,
                    23      then 18 years of age, on November 19, 2019, by members of the Merced County
                    24      Sheriff’s Department. Ms. Mercado, then 23 years of age, was a willing occupant
                    25      of Cortez’ car.
                    26             On the day of the incident, the Sheriff’s Tactical and Recon Team (STAR)
                    27      learned that Mr. Cortez, a known member of the violent Sureno street gang, was
                    28
Merced County Counsel
2222 M Street
Merced, CA 95340
(209) 385-7564                                                          2
                                                               Joint Scheduling Report
                        Case 1:20-cv-00161-NONE-SAB Document 41 Filed 11/04/20 Page 3 of 9



                        1   in possession of firearms in the Hilmar/Stevinson area and was subject to search
                        2   at any time as a term of probation.
                        3         The STAR Team located Cortez in Hilmar, but out of concern for the many
                        4   people in the area, decided to follow him from a McDonald’s. Cortez drove South
                        5   onto SR 165, a two-lane road that is also the center street of the town. An
                        6   unmarked car driven by Deputy Royel followed him. Royel’s car and another
                        7   unmarked car driven by Deputy Ibarra, pulled out of the way letting Deputy
                        8   Sparks, in his marked Ford Explorer pull ahead of them.
                        9         Before long, Deputy Sparks observed traffic violations and initiated a
                    10      traffic stop on Cortez. (He also was aware from dispatch that Cortez did not have
                    11      a license.) Cortez finally pulled over after about one mile in a rural area outside
                    12      of Hilmar. Royel and Ibarra were well away from the scene. Deputy Wali,
                    13      another member of the STAR team, parked behind Sparks’ car and walked toward
                    14      the passenger side of Cortez’s car.
                    15            As shown on his body cam, Sparks positioned himself outside the driver’s
                    16      door of the Cortez vehicle and spoke with Cortez and Ms. Mercado. The
                    17      conversation was amiable, but Cortez is seen to be fidgety and was repeatedly told
                    18      by Sparks to keep his hands on the steering wheel. Cortez was searching around
                    19      the car. Sparks asked Cortez if he was on probation and requested a license. He
                    20      said he was on probation, but he did not know why. Mercado produced an
                    21      identification card. She said the deputy was making them nervous. (This is
                    22      consistent with gang members’ girlfriend’s activities: to try to distract.) Sparks
                    23      saw the back seat had a lot of things in it, including beer. Sparks told Cortez to
                    24      take his seatbelt off with his right hand. Cortez then floored the accelerator to
                    25      escape the scene.
                    26            The deputies pursued him at speeds over 100 MPH on SR 165. Cortez
                    27      drove on the wrong side of the road several times, almost hitting other cars. At
                    28
Merced County Counsel
2222 M Street
Merced, CA 95340
(209) 385-7564                                                       3
                                                            Joint Scheduling Report
                        Case 1:20-cv-00161-NONE-SAB Document 41 Filed 11/04/20 Page 4 of 9



                        1   one point, Cortez made a sharp U-turn and Wali had to swerve to avoid getting
                        2   hit.
                        3          Cortez crashed his car into a fence leading to a park. The impact was not
                        4   significant. Although the area was very dark, the Cortez car was illuminated by
                        5   the arriving sheriff vehicles. Sparks arrived immediately after the Cortez car
                        6   came to a stop. He immediately exited his patrol car and ordered Cortez to put up
                        7   his hands. He saw movements indicating Cortez was moving his hands around
                        8   the car and saw Cortez’ head go up and down. (His movements are corroborated
                        9   by Mercado’s subsequent videotaped interview.) Wali pulled up and stopped to
                    10      the left of Sparks’ car. Cortez started to exit the car and may have had his hands
                    11      up. Sparks believed Cortez was armed and that he was about to be in a gunfight
                    12      with him. He was aware that Cortez had a history of illegally possessing
                    13      automatic weapons. Seeing a threat to his life, Sparks opened fire at the car, very
                    14      quickly firing 14 times. Neither Cortez nor Mercado, was hit or injured in any
                    15      way. In the instant this happened, Cortez had gone back into the car.
                    16             By this time, Royel and Ibarra arrived in their respective cars, stopping to
                    17      the right of Sparks’ car. They were watching the passenger door of the Cortez
                    18      vehicle, where Ms. Mercado was seated.
                    19             Cortez then put his hands outside the window. Sparks took this as
                    20      compliance and that Cortez was following directions. Cortez opened the door and
                    21      exited the vehicle. Sparks told Cortez to keep his hands up. He did so and then
                    22      closed the door with one of his hands. Sparks had not told him to do this.
                    23      Mercado was still in the car. Sparks told Cortez to turn away from him. Cortez
                    24      puts his hands down immediately toward his waist and began to lift his shirt. In
                    25      this fraction of a second, Sparks thought he was reaching for a gun and fired one
                    26      time at Cortez. Cortez went down immediately, shot in the leg.
                    27             As shown by the body camera footage, the incident where Cortez was shot
                    28      lasted only about four seconds. In fact, only 37 seconds elapsed from the first shot
Merced County Counsel
2222 M Street
Merced, CA 95340
(209) 385-7564                                                       4
                                                            Joint Scheduling Report
                        Case 1:20-cv-00161-NONE-SAB Document 41 Filed 11/04/20 Page 5 of 9



                        1   upon Deputy Spark’s arrival to the final shot, which wounded Mr. Cortez. The
                        2   initial stop before the attempted escape lasted approximately 5 minutes and 23
                        3   seconds. The pursuit from the attempted escape of the initial stop to the crash
                        4   lasted approximately 7 minutes and 43 seconds.
                        5         Ms. Mercado provided a videotaped post incident interview. She said
                        6   Cortez was lying when he told Sparks he was searching for his license, but he
                        7   kept looking for something in the car.
                        8         Ms. Mercado had met Cortez on Facebook only 4 days before the incident,
                        9   but was already communicating as if they were in a romantic relationship by
                    10      November 15th. Ms. Mercado was very aware of key aspects about Cortez before
                    11      the incident. She knew he was a gangster by his appearance, knew that he was
                    12      involved with illegal firearms, knew he was on probation, and knew of his
                    13      antipathy for police. Based on messaging, Defendants believe she knew he had
                    14      guns in the car. She consented to a search of her cell phone. The phone revealed
                    15      pre-incident chat messages. For example, on November 10th Cortez told her he
                    16      had made his Glock into an automatic weapon and provided a picture of the same.
                    17      He mentioned gunsmith and federal charges on top of enhancements. Other
                    18      pictures/chats depicted him with the weapons, and described that he “peeped an
                    19      automatic shotgun”. On the same day, he sent her messages about seeing “pigs”
                    20      with each other, but he had to play it smooth because he would get off probation
                    21      on December 18. They were together on November 12th. The phone also had a
                    22      video taken while they were driving on November 12th depicting Cortez pulling
                    23      out a handgun from his front waistband and pointing it at the phone camera.
                    24      Another video shows him holding a loaded magazine. He also sent other pictures
                    25      of him holding handguns with extended magazines. The automatic weapon
                    26      referenced and shown in texts was later found in the car, within reach during the
                    27      incident. Another video shows law enforcement dealing with something on the
                    28
Merced County Counsel
2222 M Street
Merced, CA 95340
(209) 385-7564                                                      5
                                                           Joint Scheduling Report
                        Case 1:20-cv-00161-NONE-SAB Document 41 Filed 11/04/20 Page 6 of 9



                        1   roadway, then pans down to a leg showing a black firearm. Ms. Mercado certainly
                        2   knew what she was getting into with her relationship with Mr. Cortez.
                        3         A search of the car revealed methamphetamine found on the driver’s side
                        4   door, a brown leather pistol holster on the back seat, and a .40 cal Glock pistol
                        5   with 13 (hollow point) rounds in a magazine and an attachment making the pistol
                        6   capable of automatic fire found under the driver’s seat. (The automatic weapon
                        7   appears to be the same gun seen on Ms. Mercado’s phone.) A shotgun and live
                        8   ammunition of various calibers were also found in the car.
                        9         C.     Contested Facts
                    10                   1.     There are no contested facts.
                    11            D.     Undisputed Legal Issues
                    12                   1.     Jurisdiction and Venue.
                    13                   2.     The stop of the vehicle was lawful.
                    14            E.     Disputed Legal Issues
                    15                   1.     All other issues.
                    16                   2.     Whether this Court lacks jurisdiction over Defendants Sparks,
                    17      Wali, Royel, and Perez because they have not been properly served and service
                    18      has not been waived.
                    19      3.    Amendments to the Pleadings
                    20            None are anticipated.
                    21      4.    Pending Matters
                    22            There are no pending matters.
                    23      5.    Discovery Plan
                    24            The parties anticipate taking depositions of witnesses and designating
                    25      expert witnesses as well as written discovery. Pursuant to Rule 26(f) of the
                    26      Federal Rules of Civil Procedure, the parties agree to the following discovery plan:
                    27            A.     The parties shall exchange Initial Disclosures as required by Fed. R.
                    28      Civ. P. 26(a)(1) on or before December 2, 2020.
Merced County Counsel
2222 M Street
Merced, CA 95340
(209) 385-7564                                                       6
                                                            Joint Scheduling Report
                        Case 1:20-cv-00161-NONE-SAB Document 41 Filed 11/04/20 Page 7 of 9



                        1          B.        Discovery is needed on all of the issues involved in the case.
                        2   Discovery will be completed by the discovery cutoff date as set forth below. There
                        3   is no need for discovery to be conducted in phases, or be limited to or focused upon
                        4   particular issues.
                        5          C.        Each party will be allowed 25 interrogatories to each side. A request
                        6   for the name and address of witnesses with knowledge of a fact, and identification
                        7   of documents supporting the same fact, and the name and address of the
                        8   custodian of those documents will count as one interrogatory.
                        9          D.        The number of depositions allowed by Fed. R. Civ. P. 30(a)(2)(A) is
                    10      sufficient, except that depositions of designated expert witnesses will not count
                    11      against the limit. The duration of depositions specified by Fed. R. Civ. P. 30(d)(2)
                    12      is sufficient.
                    13             E.        The number of requests for admission will not be limited.
                    14             F.        In order to allow ample time for discovery of experts, all parties
                    15      should disclose expert witnesses approximately two months prior to the close of
                    16      expert discovery.
                    17             G.        All discovery limits and deadlines will be subject to change by
                    18      written agreement of the parties without the need for court order or by court
                    19      order pursuant to noticed motion.
                    20             H.        The parties do not anticipate taking discovery outside of the United
                    21      States.
                    22             I.        The parties anticipate video recording of depositions.
                    23             J.        Electronic Discovery. The defendants will reasonably review their
                    24      respective computer files, applicable, to ascertain the contents thereof; including
                    25      archival and legacy data (outdated formats or media), and disclose in initial
                    26      discovery (self−executing routine discovery) the computer-based evidence which
                    27      may be used to support claims or defenses. Ms. Mercado will review and provide
                    28      all electronic communications with Mr. Cortez both before and after the incident,
Merced County Counsel
2222 M Street
Merced, CA 95340
(209) 385-7564                                                          7
                                                               Joint Scheduling Report
                        Case 1:20-cv-00161-NONE-SAB Document 41 Filed 11/04/20 Page 8 of 9



                        1   as well as all audio, video, photographic and other electronic evidence in her
                        2   possession, custody, and control.
                        3   6.      Dates Agreed By All Parties
                        4           Fed. R. Civ. P. 26(a)(1) Disclosure Exchange .................... December 3, 2020
                        5           Non-Expert Discovery Cut-Off ................................................... April 2, 2021
                        6           Expert Disclosure Deadline ......................................................... May 7, 2021
                        7           Rebuttal Expert Disclosure Deadline ....................................... May 28, 2021
                        8           Expert Discovery and Deposition (Completion) Deadline: ......June 25, 2021
                        9           Non-Dispositive and Dispositive Motion Filing Deadline: ...... July 30, 2021
                    10              Pre-Trial Conference Date:................................................... October 12, 2021
                    11              Trial Date (3-5 Days): ......................................................... December 7, 2021
                    12      7.      Settlement
                    13              Defendant does not see a settlement conference as a feasible option at this
                    14      time.
                    15      8.      Jury Trial Demand
                    16              Plaintiff and Defendants demand a trial by jury.
                    17      9.      Trial Estimate
                    18              The parties estimate 3-5 days.
                    19      10.     Consent to Proceed Before a United States Magistrate Judge
                    20              Defendants consent to proceed before a United States Magistrate Judge.
                    21      11.     Bifurcation
                    22              Any claim for punitive damages should be bifurcated.
                    23      12.     Related Cases
                    24              There are no related cases. Mr. Cortez’s portion of the case has been
                    25      dismissed.
                    26      13.     Other matters
                    27              None.
                    28      //
Merced County Counsel
2222 M Street
Merced, CA 95340
(209) 385-7564                                                              8
                                                                   Joint Scheduling Report
                        Case 1:20-cv-00161-NONE-SAB Document 41 Filed 11/04/20 Page 9 of 9



                        1
                            Dated: November 3, 2020            /s/ Viktoria Desiree Mercado
                        2
                        3                                      Viktoria Desiree Mercado, plaintiff
                        4
                        5
                            Dated: November 4, 2020            Forrest W. Hansen
                        6                                            Merced County Counsel
                        7
                        8                                      By:    /s/ Janine Highiet-Ivicevic
                                                                      Janine L. Highiet
                        9
                                                                      Deputy County Counsel
                    10                                                County of Merced
                    11                                                Attorneys for Defendants County of
                    12                                                Merced, Merced County Sheriff’s
                                                                      Office, Vernon Warnke, Joseph
                    13                                                Royel, Julio Ibarra Perez, Nasir
                    14                                                Wali

                    15                                         Authorized e-signature: Nov. 4, 2020
                    16
                            Dated: November 3, 2020    Berry Wilkinson Law Group
                    17
                                                               By:   Alison Berry Wilkinson
                    18
                                                                     Alison Berry Wilkinson
                    19                                               Attorneys for Defendant
                                                                     Damian Sparks
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
Merced County Counsel
2222 M Street
Merced, CA 95340
(209) 385-7564                                                 9
                                                      Joint Scheduling Report
